Citation Nr: 1139033	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-30 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for paralysis of the right median nerve.  

2.  Entitlement to service connection for paralysis of the left median nerve.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder (back disability).  

4.  Entitlement to service connection for dental trauma.  

5.  Entitlement to service connection for a left knee disorder.  

6.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1946 to September 1947 and from August 1951 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating determination of Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for left and right knee disorders and dental trauma are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Right median nerve paralysis has not been demonstrated. 

2.  Left median nerve paralysis has not been demonstrated.  

3.  The RO denied service connection for a low back disorder in November 2006.  The Veteran was notified of this decision in December 2006 and did not appeal.

4.  Evidence received since the denial of service connection for a low back disorder does not raise a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  Right median nerve paralysis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  Left median nerve paralysis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  The November 2006 rating determination denying service connection for a low back disorder became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disorder has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases such as arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Right and Left Median Paralysis

A review of the record demonstrates that there were no complaints or findings of right or left median paralysis in service.  At the time of an April 1952 examination, normal neurological findings were reported as were normal findings for the upper extremities.  On his April 1952 report of medical history, the Veteran checked the "no" box when asked if he had or had ever had neuritis.  At the time of a February 1953 examination, normal findings were again reported for the upper extremities along with normal neurological findings.  On his February 1953 report of medical history, the Veteran again checked the "no" box when asked if he had or had ever had neuritis, providing evidence against this own claims.  

Finally, at the time of his August 1954 service separation examination, normal findings were again reported for the upper extremities along with normal neurological findings.  

Treatment records associated with the claims folder subsequent to service also contain no findings of right or left median nerve paralysis.  

There were also no notations of right or left median paralysis at the time of a June 2007 VA aid and attendance examination.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The competent evidence, consisting of treatment records and the results of VA examinations performed with regard to other claims, is to the effect that the Veteran does not have right or left median paralysis for which service connection may be granted.

While the Board notes that the Veteran has expressed his belief that he currently has right and left median paralysis, the overall evidence demonstrates that the Veteran does not currently have left or right median paralysis as demonstrated by the absence of any such findings in treatment records or on VA examination, providing evidence against these claims that outweigh his current statements.  

Based upon the above, the preponderance of the evidence is against the claim and there is no doubt to be resolved.

New and Material Evidence-Low Back

A claimant has one year from the date of notification of a VA decision to submit a notice of disagreement.  If no notice of disagreement is received, the decision becomes final.  38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a November 2006 rating determination, the RO denied service connection for a low back disorder.  The Veteran was notified of this in a December 2006 letter and did not appeal.  Thus, the decision became final.  

In denying service connection, the RO noted that service treatment records showed that the Veteran reported having low back pain in January 1952.  The RO observed that there was no further treatment and no diagnosis of a back condition in service.  The RO indicated that treatment reports from West LA VAMC and VA North Texas Health Care System were negative for complaints of a lower back condition or x-ray evidence of a lower back condition.  

The RO noted that treatment records from Central Texas Healthcare System showed that the Veteran had a lumbar laminectomy in 1988.  The RO indicated that the Veteran reported that he had been a basketball official and that he had retired in 1996.  The Veteran stated that he had had low back pain since that time.  It observed that X-rays taken in August 2005 showed lumbar spondylosis, discogenic degenerative changes at L4-5 and L5-S1, thoracic spondylosis, dextroscoliosis, and degenerative joint disease left S1 joint.  

The RO indicated that in August 2006, it had sent the Veteran a letter noting what information and evidence was necessary to support his claim.  To date, it had not received a diagnosis of a back condition that was related to his service in the military.  

The RO stated that service connection could be granted for a disability which began in military service or was caused by some event or experience in service.  A disability which began in service or was caused by some event in service had to be considered "chronic" before service connection could be granted.  The RO indicated that although there was a record of treatment in service for a low back condition, no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by evidence following service.  Therefore, service connection for a low back disorder was not warranted.  

Evidence received subsequent to the November 2006 rating determination includes VA and private treatment records, the results of VA examinations performed for other claimed disorders, and statements from the Veteran as to his beliefs about the etiology of his current low back disorder and its relation to his period of service.  

The VA and private treatment records added to the claims folder as well as the results of VA examinations performed in conjunction with other disability claims continue to diagnose the Veteran as having spondylosis, degenerative joint disease, and degenerative disc disease of the lumbar spine.  These diagnoses were noted at the time of the prior denial.  These records also do not provide a nexus to service.  The basis for the prior denial was that the Veteran did not have a low back disorder related to his period of service.  

As to the Veteran's statements, the Board notes that he continues to maintain that he currently has a low back disorder related to his period of service.  While the Board is sympathetic to his beliefs, they were known at the time of the previous denial and are essentially cumulative and of no probative value.  As to the additional treatment records that have been associated with claims folder, they do not provide a nexus to service.  The basis for the prior denial was that the Veteran did not have a low back disorder related to his period of service.  

The newly received evidence does not relate to the unestablished element of a nexus between any current low back disorder and service.  Absent competent evidence of a nexus, the evidence of current disability could not substantiate the claim.  Accordingly, it does not raise a reasonable possibility of substantiating the claim and is not new and material and the petition to reopen must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt, but does not find the evidence to be so evenly balanced as to give rise to such doubt.  38 U.S.C.A. § 5107(b).


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the claim of whether new and material evidence has been received to reopen the claim of service connection for a low back disorder, the Court has held that the VCAA notice in a new and material evidence claim must include (with some degree of specificity) notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a June 2008 letter, the RO notified the Veteran that he had been previously denied service connection for a low back disorder in December 2006.  The RO informed the Veteran of the reason for the previous denial.  The RO stated that in order for the Veteran to reopen this claim, new and material evidence was needed.  He was told that new and material evidence was evidence that raised a reasonable possibility of substantiating the claim.  Therefore, the evidence he submitted had to relate to this fact.  Hence, the Veteran was made aware of the reasons for the prior denial.

As it relates to all issues, the Veteran's status has been substantiated.  The Board notes that in April and June 2008 letters, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further asked him to submit relevant evidence in his possession. 

With regard to notice as to the disability rating and effective date elements of the claims, the Veteran was also informed of these elements in the April and June 2008 letters.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained.  

As it relates to the necessity for an examination, the Board notes that with regard to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a low back disorder, there is no duty to provide for one prior to reopening the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2010).

As it relates to the claims of service connection for paralysis of the left and right median nerves and the necessity for an examination, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

An examination is not warranted under 38 U.S.C.A. § 5103A(d) because there is no competent evidence that the Veteran's currently claimed right and left median nerve paralysis is related to service and there is other sufficient medical evidence of record to make a decision.  Moreover, the Veteran was previously informed in the VCAA letters noted above that he needed to provide medical evidence showing the disorders had existed since service.  He has not done so.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, a VA medical examination is not necessary.  Therefore, no further action is necessary to assist the claimant with the claim.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and the ability to provide testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

Service connection for right median paralysis is denied.  

Service connection for left median paralysis is denied.  

New and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disorder not having been received, the petition to reopen is denied.

REMAND

With regard to the Veteran's claims of service connection for left and right knee disorders, the Board notes that treatment records reveal that the Veteran was seen with complaints of knee problems on three separate occasions in service.  Treatment records associated with the claims folder reveal that the Veteran has been diagnosed as having degenerative joint disease of the knees.  The Veteran has reported that his knee disorders have bothered him since his period of service.  VA must provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006);  McLendon v. Nicholson, at 83.

As it relates to the claim of service connection for dental trauma, the Board notes that the Veteran had substantial dental work performed in service, to include having a bridge built for many teeth.  The Board also notes that numerous teeth were reported as missing between the time of the Veteran's entrance into service and the time of his separation from service.  The Veteran has indicated that his teeth are missing as a result of trauma.  He has not been afforded VA dental examination throughout the course of this appeal.  Based upon the objective medical findings of numerous teeth missing between the time of the Veteran's entrance into service and his separation from service, along with the Veteran's claim of trauma to his teeth, he should be afforded a VA examination to determine the nature and etiology of any current dental condition, and its relationship, if any, to his period of service.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of any current right or left knee disorder.  All indicated tests and studies should be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination and review should be noted on the report.  The examiner must render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right or left knee disorder is related to the Veteran's period of service.  Detailed rationale should be provided for each opinion that is rendered.

2.  The RO should arrange for a VA dental examination for the purpose of ascertaining the nature, extent of severity, and etiology of any dental disorder which may be present.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard.  Any further indicated special studies should be conducted.  The examiner must be requested to express an opinion as to whether it is at least as likely as not that the Veteran has any tooth disorder as a result of inservice dental trauma.  Any opinions expressed by the examiner must be accompanied by a complete rationale. 

3.  The Veteran must be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Based on the development requested hereinabove, the RO should review the Veteran's claim.  The RO/AMC should also undertake any other development and action it deems necessary.  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


